DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on January 22, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/22/2021 and 2/24/2021 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on January 22, 2021.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-14 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 9, Chen et al (US 2018/0376553) discloses a power conversion circuit (i.e. circuit of Figure 3), comprising: 
 	a first grid interface (Fig. 3, front-end main circuit 110) and a second grid interface (Fig. 3, front-end controller 112), coupled to an AC power source (Fig. 3, AC signal inputted to front-end main circuit 110); 
 	5a power harvesting module (Fig. 3, circuit of diode D1, inductor L1 and capacitor C1), coupled to the first grid interface (Fig. 3, front-end main circuit 110), the power harvesting module (Fig. 3, circuit of diode D1, inductor L1 and capacitor C1) comprising a first diode (Fig. 3, diode D1) and a first charging capacitor (Fig. 3, capacitor C1) coupled to the first diode (Fig. 3, diode D1); 
 	10a switching module (Fig. 3, switch S1), coupled to the first grid interface (Fig. 3, front-end main circuit 110), the switching module (Fig. 3, switch S1) comprising a switch component (Fig. 3, switch S1); and 
 	a sampling module (Fig. 3, differential sampling circuit 210), coupled to the first grid interface (Fig. 3, front-end main circuit 110) to acquire a sampling voltage (Fig. 3, signal detected by differential sampling circuit 210).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses the power harvesting module receiving the AC power source from the first grid interface to generate an output voltage; and a sampling module to 10control the switch component to be turned off during at least a period of time within positive half cycles 15of the AC power source.
. 
 	Therefore, regarding claims 1-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion circuit, comprising: 
 	a first grid interface and a second grid interface, coupled to an AC power source; 
 	5a power harvesting module, coupled to the first grid interface, the power harvesting module comprising a first diode and a first charging capacitor coupled to the first diode, the power harvesting module receiving the AC power source from the first grid interface to generate an output voltage; 
 	10a switching module, coupled to the first grid interface, the switching module comprising a switch component; and 
 	a sampling module, coupled to the first grid interface to acquire a sampling voltage and control the switch component to be turned off during at least a period of time within positive half cycles 15of the AC power source.

Regarding claims 9-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control method applied to a power conversion circuit, the power conversion circuit comprising a power harvesting module and a switching module, the power harvesting module receiving an AC power source to generate an output voltage, the switching module being coupled to the power harvesting module and comprising a switch component, wherein 
 	the power conversion control method comprises: 
 	acquiring a sampling voltage from the connection point between the switching module and the power harvesting module; 
 	comparing the sampling voltage with a first reference voltage and generating a first comparison signal; and 
 	controlling the switch component to be turned off during at least a period of time within positive half cycles of the AC power source.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 2018/0376553) deals with a driver and LED lamp comprising driver, Braginsky et al (US 2018/0366945) deals with a bypass circuit and method to bypass power modules in a power system, and Adest et al (US 9,590,526) deals with safety mechanisms, and wake up and shutdown methods in distributed power installations.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838